 



Exhibit 10.3

RESTRICTED STOCK AGREEMENT (DIRECTOR)

This Restricted Stock Agreement (“Agreement”) has been entered into as of the
     day of      , 200     , between Integra Bank Corporation, an Indiana
corporation (the “Company”), and      (“Participant”), a director of the Company
who is not an Employee of the Company or one of the Company’s Subsidiaries
pursuant to the Company’s 2007 Equity Incentive Plan (the “Plan”).

WHEREAS, the Committee of the Board of Directors of the Company appointed to
administer the Plan (the “Committee”) has granted to Participant a restricted
stock award pursuant to the terms and conditions as provided in the Plan and
this Agreement; and

WHEREAS, the parties desire to set forth the terms and conditions of the award.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the parties hereto agree as follows:

1. Grant of Award. Subject to the terms and conditions set forth in the Plan and
this Agreement, the Committee hereby grants to Participant an award of
     restricted shares (the “Restricted Shares”) of the Company’s common stock
(the “Common Stock”). The date of this grant (the “Restricted Share Award Date”)
is            , 200     .

2. Representations of Participant. Participant hereby (a) accepts the award of
Restricted Shares described in paragraph 1, (b) agrees that the Restricted
Shares will be held by him or her and his or her successors subject to (and will
not be disposed of except in accordance with) all of the restrictions, terms and
conditions contained in this Agreement and the Plan, and (c) agrees that any
certificates issued for the Restricted Shares may bear the following legend or
such other legend as the Company, from time to time, deems appropriate:

“The transferability of this certificate and the shares represented hereby are
subject to the terms and conditions (including forfeiture) contained in the
Integra Bank Corporation 2007 Equity Incentive Plan, and an Award Agreement
entered into between the registered owner and Integra Bank Corporation. Copies
of the Plan and Award Agreement are on file in the office of the Secretary of
Integra Bank Corporation.”

3. Vesting. Subject to the terms of the Plan, the number of Restricted Shares
held by Participant set forth below shall become fully vested and nonforfeitable
on the following dates:

 

1



--------------------------------------------------------------------------------



 



      Years from the Date of Issue   Number of Shares      
One
  [     ]
Two
  [     ]
Three
  [     ]

or, if earlier, on such date that Participant no longer serves on the Board of
Directors of the Company.

4. Restriction Period. Except as otherwise provided in this Agreement or the
Plan, Participant may not sell, assign, transfer, pledge or otherwise dispose of
or encumber any of the Restricted Shares, or any interest therein, until his
rights in such Shares have vested in accordance with this Agreement (the
“Restriction Period”). Any purported sale, assignment, transfer, pledge or other
disposition or encumbrance in violation of this Agreement or the Plan will be
void and of no effect.

5. Voting and Dividends. During the Restriction Period and except as provided in
the Plan, Participant shall have all of the rights of a shareholder of the
Company with respect to the Restricted Shares, including the right (i) to vote
the Restricted Shares and (ii) to receive any cash dividends or other
distributions, whether in cash, property, or stock of another company, paid on
the Restricted Shares. Stock dividends and shares issued as a result of any
stock-split, if any, issued with respect to the Restricted Shares shall be
treated as additional Restricted Shares and shall be subject to the same
restrictions and other terms and conditions that apply with respect to, and
shall vest or be forfeited at the same time as, the Restricted Shares with
respect to which such stock dividends or shares are issued.

6. Forfeiture. Notwithstanding paragraph 3, the Committee, in its sole
discretion, may hereafter determine that upon termination of Continuous Service,
Participant shall forfeit all unvested Restricted Shares, and not receive any
compensation for such forfeited Restricted Shares. Participant shall have no
further rights as a shareholder of the Company with respect to the forfeiture,
including, without limitation, any right to receive any distribution payable to
shareholders of record on or after the date of such forfeiture.

7. Certificates. As soon as practicable after the Restricted Share Award Date,
the Company shall issue stock certificates in respect of the Restricted Shares
which will be registered in Participant’s name, and shall bear whatever legend
the Committee shall determine, including, but not limited to, the legend set
forth in paragraph 2. Such certificates shall be held by the Company pending
vesting. To the extent the Restricted Shares vest, the Company shall promptly
provide Participant (or in the case of his death, his designated beneficiary)
the certificates for the appropriate number of shares of Common Stock.

-2-

2



--------------------------------------------------------------------------------



 



8. Withholding. In connection with the transfer of shares of Common Stock as a
result of the vesting of Restricted Shares, the Company shall have the right to
require Participant to pay an amount in cash sufficient to cover any tax,
including any Federal, state or local income tax, required by any governmental
entity to be withheld or otherwise deducted and paid with respect to such
transfer (“Withholding Tax”), and to make payment to the appropriate taxing
authority of the amount of such Withholding Tax.

9. Tax Election. Participant agrees that he or she will not make the election
provided for in Section 83(b) of the Code (as defined in the Plan) with respect
to the Restricted Shares.

10. Qualification of Rights. Neither this Agreement nor the existence of the
award shall be construed as giving Participant any right to be retained as a
Director of the Company.

11. Plan Controlling. The terms and conditions set forth in this Agreement are
subject in all respects to the terms and conditions of the Plan, which are
controlling. All determinations and interpretations of the Committee shall be
binding and conclusive upon Participant and his or her legal representatives.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana.

13. Notices. All notices and other communications required or permitted under
this Agreement shall be written and shall be delivered personally or sent by
registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Company, to the Company’s executive
offices in Evansville, Indiana, and if to Participant or his or her successor,
to the address last furnished by Participant to the Company. Each notice and
communication shall be deemed to have been given when received by the Company or
Participant.

14. No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver thereof
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

-3-

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the day first written above.

INTEGRA BANK CORPORATION

By:                                                                 
Michael T. Vea, Chairman of the Board,
President and Chief Executive Officer


[Signature of Participant]                           

-4-

4